Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The amendment filed on 02/03/21 has been entered. Claims 29-55 remain pending in the application.
Response to Arguments
Applicant’s arguments, filed 02/03/21, with respect to the objections and claim rejections under 35 USC §112 have been fully considered and are persuasive.  Accordingly, they are withdrawn.
Reasons for Allowance
Claims 29-55 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record fails to teach the details of the applicant’s invention as cited in each of claims 29, 52, and 54. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
At least the following limitations, when considered in context, makes each of claims 29 and 52 inventive: “[…] said throttle channel being dimensioned to always permit liquid to flow from the liquid store through said throttle channel and to exit said discharge opening such that said throttle channel never completely closes […]”. 
At least the following limitations, when considered in context, makes claim 54 inventive: “[…] and outlet valve disposed in communication with said outlet channel, said outlet valve having an open configuration and a closed configuration […]; and a throttle device disposed in said outlet channel and upstream […] of said outlet valve […], said throttle device comprising a throttle channel wall defining a portion of said throttle channel said throttle channel wall being configured for displacement within said throttle channel to reduce a size of said cross-section […] when said outlet valve is in the open configuration […]”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/R.A.G/Examiner, Art Unit 3754              
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                  
05/13/2021